                                  CO 5U RT
      Case 1:19-mj-03639-LMR Document       M Ion
                                        Entered N UTES
                                                  FLSD Docket 10/21/2019 Page 1 of 1 Page 9

                            M agistrate Judge Lisette M arie Reid
                 AtkinsBuildingCourthouse-3rd Floor                       Date:10/18/2019 Time:10:00a.m.
Defendant:Jose Piedrahita                J#:18066-104 Case #:19-3639-M J-REID
AUsA: / k-c+ #-esq                                   Attorney: Zea,
                                                                  .-. gAvr'.
                                                                           a -C
violation: W /D VA/w arr/lndict/M oney LaunderingConspiracy
Proceeding: RRC/REMOVAL/DETENTION                      CJA Appt:
Bond/PTDHeld:C        C            RecommendedBond:TEMPPTD
                                                             Co-signed by:
 Rr Surrenderand/ordonotobtainpassports/traveldocs                  Language: Spanish

 Ns ReporttoPTSasdirected/or                x'saweek/monthby Disposition:
      phone:        x'saweek/monthinperson
 Ec Random urinetestingbyPretrialServices                            -- .                          .
                                                                                                   *
      Treatm entasdeem ed necessaw                                        --

 R                                                                    -
                                                                           y% <4                                           .
 r Refrainfrom excessiveuseofalcohol                                           z        .     :.w
                                                                                             ..,           .-
 Rr   Participateinmentalhealthassessment&treatment                        '
                                                                                           -.       u .-                   x
 Rr   Maintainorseekfull-timeemployment/education                              .
                                                                                   >               .. u.


 Nr   Nocontactwithvictims/witnesses                                 .                 aw
                                                                                        -                       Jûp-su.
                                                                                                                      g -un--
                                                                                                                            u-o
 nr   sofirearms                                                     x n           -          .                   p .I D L.
 nr sottoencumberproperty                                                              (
 Nr Maynotvisi
             ttransportati
                         onestablishments                            --Y'                          z&-               -
      Homeconfinement/ElectronicMonitoringand/or                                       w'-
      Curfew            pm to          am ,paid by                                                 .
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
Nr Travelextendedto:                                                  .
Nr other:                                                            fromspeedyTrialclock
NEXT COURT APPEAM NCE   Date:            m m e:           Judge:                                    Place:
ReportRE Counsel:
PTD/BondHearing:
Prelim/ArraignorRemoval:
StatusConference RE:
D.A.R./o :a-I.
             -3 .
                5 lo ,-NG-'O 7                                      yimeincourt: 5-                             -
